OO\!O\

©

' 10
ll
12
13

.14

15
16
17
18
19
20
21
22
23
24
25

Case 2:18-cv=014'64=.JLR Documen.t 15 Filed 10/30/18 Page 1 of 4

"(S'am@$ L. ROblt(-'i"'
HONORABLE R'@B'E'R~'F-Sv-IJA'SNIK

IN THE UNITED STATES DISTRICT COURT
'FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
. Q"`LE~
0912139 B-C~ LTD-, a Canadlan omr A<:TION No. 2;18-@v-1464JRS‘L
corporation, and PAKAGE APPAREL .
INC., a Canadian corporation, STIPULATI()N AND PR©fP-®SED“
_ ORDER TO EXTEND CASE"` "` " "`
Plaintiffs, DEADLINES
vs.

RAl\/IPION USA INC. a Washington
corporation, and RAMPION
ENTERPRISES LTD., a Canadian
corporation

Defendants.

 

 

 

 

Pursuant to LCR 7(d)(l), Plaintiffs 0912139 B.C. Ltd. and Pal<age Apparel
lnc. (“Plaintiffs”) and Defendants Rampion USA lnc. (“Rampion USA”) and Rampion Enterprises
Ltd. (“Rampion Enterprises”) (collectively, “Defendants”), through their respective undersigned
counsel, hereby stipulate to extend the time for Rampion USA to answer or otherwise respond to
Plaintiffs’ complaint The extension would move the deadline for responding to the complaint to
November 14, 2018.

Piaintiffs and Defendants stipulate that Rampion Enterprises will accept service of the
summons and complaint in this matter and the parties further stipulate that Rampion Enterprises’

deadline to answer or otherwise respond to Plaintiffs’ complaint is December 21, 2018.

DoRsEY & WHITNEY LLP

sTIPULATioN AND Pae@;e@ean oRDER To 701 Fl§§§‘l“€§§?§§§§ mo
EXTEND CASE DEADLINES - 1 SEA'r'rLE.WA98104-7043

myrost (206) 903~3800

2:18-€V-1464-RSL » Fi\x; (206) 903-3320

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18~0\/~01464~JLR Document 15 Flleo| 10/30/18 Page 2 of 4

Plaintiffs and Plaintiffs’ counsel further agree and acknowledge that, other than the defense
of insufficient service, this stipulation does not constitute a waiver of any defense of Defendants,
including but not limited to the defense of lack of personaljurisdiction or improper venue.

The parties respectfully submit that there is good cause for this stipulated motion. The
extension of time is reasonable under the circumstances, as the complaint was filed on October 5,
2018 and prior to the parties’ agreement, as refiected in this stipulation, Plaintiffs had not yet
effectuated service on the Canadian defendant, Rampion Enterprises. AS no other case deadlines
have been set, the extension will not interfere with any other case deadlines, and no other deadlines
need to change.

.Accordingly, the parties respectfully request that the Court extend the deadlines for

Defendants to answer or otherwise respond to the complaint, as set forth in this stipulation.

l NO NWWU
TIs so RDEi§ains Q dayor»oa=@ea¢ms. »

HoNoRAB EW%MW%WK 'Jam@b` 1» Niv“t

 

UNITED ST TES DISTRICT JUDGE

DATED this seth day er october, 2018 ' '
DoRsEY & WHiTNEY LLP

S/ Paul Meikle/'ohn

PAUL MEIKLEJOHN WSBA # 17477
MEIKLEJOHN.PAUL@DORSEY.COl\/l
ERn\I KOLTER WSBA #53365
KOLTER.ERIN@DORSEY.COM
Dorsey & Whitney LLP
Columbia Center

DoRsEY & WI-nTNEY LLP
strPULATIoN AND PRoPosED oRDER To 7011?§3§1§”$§§;`11§?§$5§6100
ExTEND CAsE DEADLINES - 2 ' SEATT'-'E, WA981°4-7043 '

PI-IONE: (206) 903~8800

2118-cv-l464-RSL FAX; (206) 903-8320

 

 

 

 

 

Case 2218-cv-01464~JLR Dooument 15 Filed 10/30/18 Page 3 of 4

STIPULATION AND PROPOSED ORDER TO
EXTEND CASE DEADLINES - 3
2:18-cv-1464-RSL

701 Fifth Avenue, Suite 6100
Seattle, WA 98104
(206) 903-8800

Attorneys for Defendants

STOEL RIVES LLP

s/Brian C. Pczrk

BRlAN C. PARK, WSBA No. 25584
600 UNIvERsITY STREET, SUITE 3600
SEATTLE, WA 98101-4109
TELEPHONE: (206) 386-7542
FACSIMILE: (206) 386-7 5 00

EMArL: BRiAN.PARK@sToEL.CoM

Attorneys for Plaintiffs

DoRsEY & WHITNEY LLP
COLUMBIA CENTER
701 FIFTH AVENUE, SUlTE 6100
SE/\TTLE, WA 98104-7043
PHONE; (206) 903~ss<)0
FAx: (206) 903~8820

 

 

